Citation Nr: 1145406	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for cerebellar degeneration, and if so whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1943 to November 1945 and from July 1950 to December 1951.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the claim for service connection for cerebellar degeneration, claimed as ataxia, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed February 1986 and April 1996 rating decisions, the RO previously considered and denied service connection for cerebellar degeneration, claimed as ataxia.  It was originally held that the ataxia was not shown until years after service and was not related to service.  Later it was held new and material evidence to reopen the claim had not been received.

2.  The evidence associated with the claims file since the April 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for cerebellar degeneration, claimed as ataxia.  
CONCLUSIONS OF LAW

1.  The February 1986 and April 1996 rating decisions that denied service connection for cerebellar degeneration, claimed as ataxia, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the April 1996 determination is new and material, and the Veteran's claim for service connection for cerebellar degeneration, claimed as ataxia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for cerebellar degeneration, claimed as ataxia, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Accordingly, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92. 

Law and Analysis

The Veteran contends that he is entitled to service connection for cerebellar degeneration, claimed as ataxia.  Specifically, he asserts that his current cerebellar degeneration and ataxia may be the result of a head injury sustained during a bomb run over Korea in May 1951 when the plane that he was riding in either hit an air pocket or came under enemy fire which caused him to be thrown about in the aircraft and resulted in striking his head on the instrument panel or navigator window which caused a laceration at the vertex of his head.  The Veteran has indicated both that he was not wearing his helmet at that time, or that the force of being thrown about caused his helmet to come off.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board observes that the Veteran's claim for service connection for cerebellar degeneration, claimed as ataxia, was previously considered and denied by the RO in rating decisions dated in February 1986 and April 1996.  The Veteran did not appeal those determinations.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

As noted above, the Veteran's claim for service connection for cerebellar degeneration was most recently denied in an April 1996 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records, a May 1951 flight log, and private treatment records and reports, correspondence between the Veteran's various private physicians, and lay statements.  In the decision, the RO noted that the service treatment records were negative for any complaints, treatment, or diagnosis of a head injury during service or of cerebellar degeneration with ataxia during service or within 1 year of the Veteran's discharge.  The RO also found that the evidence did not show that cerebellar degeneration with ataxia was just as likely to have resulted from a head injury during service as it was from familial syndrome.  Therefore, the RO denied the claim because the disorder did not occur during and was not caused by service.  

The evidence received subsequent to the April 1996 rating decision includes lay statements and testimony from the Veteran, articles pertaining to ataxic reaction from head trauma, an amyotrophic lateral sclerosis (ALS) fact sheet, information from an ataxia support blog, a VA interim final rule pertaining to presumptive service connection for amyotrophic lateral sclerosis (ALS) under 38 C.F.R. § 3.318 and an August 2000 letter from the University of Minnesota Institute of Genetics.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1996 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for cerebellar degeneration, claimed as ataxia.  

The August 2000 letter from the University of Minnesota Institute of Genetics indicated that genetic testing revealed that the Veteran does not have DNA expansion of genes known to cause seven forms of inherited ataxia.  

A program announcement from the National Institute of Neurological Disorders and Stroke provides information about ALS and ataxia and notes that there are "linking forms" among various system degenerations which have suggested a spectrum of possibly related disorders.  It stated that although there are sporadic and genetic forms which are known, the etiology and pathogenesis of these diseases remain to be found.  

In October 2011, the Veteran provided testimony and submitted additional evidence in support of his claim, accompanied by a waiver of initial RO consideration, at a Travel Board Hearing before the undersigned Veterans Law Judge.  The Veteran testified that in early 1951, while on a bomb run over Korea, "ack ack engines" came very close to his plane causing him to be thrown into the navigator window which resulted in a gash on the top of his head.  He stated that his head was bandaged by a medic and he is unsure why it is not documented in his service treatment records.  He stated that is the only instance that he recalls ever having sustained head trauma.  Thereafter, he testified that upon undergoing a flight exam in the 1960s during reserve service, the examiner was concerned with his slurred speech and made the Veteran take a blood test, presumably for suspicion of alcohol intoxication.  The Veteran stated that Dr. Gomez suggested that his diagnosed ataxia may be related to head trauma.  

The articles submitted at the October 2011 hearing noted that some symptoms of ataxia include in coordination of the legs, body, speech, and eye movements among other things, and that such in coordination can often be associated with infection, injury, diseases, and degenerative changes in the central nervous system.  An additional article shows that head trauma can result in sudden onset ataxia or an ataxic reaction.  

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the aforementioned August 2000 statement letter from the University of Minnesota Institute of Genetics may indicate that a genetic predisposition to the ataxia is more remote than previously thought.  The Veteran has provided competent evidence regarding an in-service head injury, and as previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for cerebellar degeneration, claimed as ataxia.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cerebellar degeneration, claimed as ataxia, is reopened, and to this extent only, the appeal is granted. 



REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for cerebellar degeneration, claimed as ataxia.

The Veteran's service treatment records during active service are negative for symptoms or diagnoses of a neurological disorder.  However, upon undergoing a separation examination in September 1951, slight periodic cramps in the legs when inactive were noted.  

The Veteran's Reserve service treatment records reveal that he was diagnosed with simple myopia in October 1958.  

Post service treatment records reveal that the Veteran was diagnosed with cerebellar degeneration with slurred speech and an ataxic gait in August 1981, 30 years following his discharge from active service.  The associated neurological evaluation notes a 10 to 30 year history of symptoms such as gait unsteadiness (10 or more years), slurred speech (15 years), and head aches preceded by scintillating hemianopic scotoma (20 to 30 years).  Private treatment records describe the Veteran's neurological condition as "slowly progressive."  An October 1984 letter from Dr. Cella indicates that such diagnosis was confirmed by a CT scan of the brain that revealed cerebellar atrophy.  A February 1985 private treatment letter from Dr. Nichols shows a diagnosis of cerebellar degeneration, probable olivopontocerebellar degeneration with severe gait difficulty with falling and slurred speech.  

In September 1987, the Veteran underwent a neurological evaluation with Dr. Gomez.  That physician noted slowly progressive dysarthria, ataxia, episodic choking, and probable progressive diplopia.  He stated that clinically, this appeared to be a pure cerebellar syndrome, although diplopia and choking raised the possibility of a multisystem syndrome.  Dr. Gomez said that the two likely diagnoses are pure cerebellar degeneration or olivopontocerebellar degeneration.  He stated that the syndrome appeared to be familial and that multi members of the Veteran's family seemed to be affected indicating it was likely a dominant syndrome.  Regarding diplopia, Dr. Gomez stated that it is likely part of his syndrome, however, there is a possibility that it was caused by idiopathic 4th nerve palsy, or, in light of reports of head injuries in an airplane in the 1950s and in a motor vehicle accident in the 1970s, it could have been caused by head trauma.  

Concerning the potential etiology of such disorders, the private treatment records are conflicting as to whether such diagnoses are of familial in origin, however, they do indicate that the Veteran's mother had a wobbly gait of unknown etiology and slurred speech, as well as her twin brother (maternal uncle) and the Veteran's brother.  In this regard, an August 2000 letter from the University of Minnesota Institute of Human Genetics indicates that the Veteran was not found to have DNA expansion of the genes known to cause seven forms of inherited ataxia.  It is unclear as to whether such finding excludes a familial etiology for the diagnosed disorders or whether it makes a different etiology more likely.  

While the Veteran specifically clarified that he was not filing a claim for service connection for ALS in a December 2008 statement, at the October 2011 Travel Board hearing, he testified that his physicians have stated that his neurological condition, diagnosed as ataxia, could also be ALS or a form of ALS.  In addition, he testified that the most recent diagnosis received is sporadic ataxia.  However, the most recent private treatment records associated with the claims folder are dated August 2000 and do not mention ALS.  Accordingly, the Veteran should be requested to submit any additional private treatment records dating since August 2000, to include any instances where a possible diagnosis of ALS has been mentioned as alluded to during that hearing. 

Although the Veteran's claimed in-service head injury is not documented in the service treatment records, his DD Form 214 does show that his military occupational specialty (MOS) during his July 1950 to December 1951 period of active service was a navigator and he underwent physical examinations for flying during that time.  In addition, the Veteran is competent to report that he sustained a head injury with laceration during service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Veteran has not been afforded a VA examination for the claimed disorder on appeal.  There is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine whether any current degenerative neurological disorders had an onset during the Veteran's military service or is otherwise related to any incident of his military service, to include the May 1951 head injury described by the Veteran and the notation of slight periodic leg cramps noted upon the September 1951 discharge examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the record indicates that there are outstanding post-service private treatment records that have not yet been requested or associated with the claims folder.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  There are indications that the Veteran may have sustained head trauma in a June 1971 motor vehicle accident.  In addition, there are indications that the Veteran underwent a lumbar laminectomy in the mid 1970s.  However, the associated treatment records have not been requested or associated with the claims folder.  Such records may be probative in evaluating the claim on appeal by providing indications of whether neurological pathology was present at that time.  Moreover, it is not clear that the appellant has been instructed or understands that records of all medical treatment since separation from service might provide incidental findings which would be helpful in evaluating the claim.  Accordingly, the Veteran should be instructed to submit release of information forms for any and all medical treatment that he has had since separation from service, and an attempt to obtain all pertinent records should be undertaken upon remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for any disabilities since his separation from service.  Specifically, records pertaining to a June 21, 1971 motor vehicle accident, a 1972 meniscectomy at Mercy Hospital, a mid 1970s lumbar laminectomy, possible diagnosis of ALS as alluded to at the October 2011 Travel Board hearing, and any neurological treatment records dating since 1990 should be obtained.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, schedule the Veteran for VA neurological examination with an appropriate VA examiner to determine the nature of any degenerative neurological disorders and to obtain an opinion as to whether any such disorder(s) had an onset during active service or is/are possibly related to the reported May 1951 head injury as described by the Veteran, or is otherwise etiologically related to any incident of his active military service.  If there are more likely causes of the disorder(s), based on the review of the record, those causes should be set out.  If no degenerative neurologic disorders are found, that should also be stated.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any diagnosed degenerative neurologic disability arose during service or is otherwise related to any incident of service, to include the May 1951 head injury as described by the Veteran.  The examiner should specifically address whether the Veteran has amyotrophic lateral sclerosis and the Veteran's lay statements and testimony pertaining to the onset of his degenerative neurological condition, as well as the potential etiologies noted by Dr. Gomez in the September 1987 neurological report which include familial/genetics, solvent exposure, and head trauma in his or her opinion.  As noted, if there are no abnormalities found, that should be set out in the report.

A complete rationale for all opinions expressed should be provided.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran additional VA examinations, if indicated.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


